356 U.S. 41 (1958)
FERGUSON
v.
ST. LOUIS-SAN FRANCISCO RAILWAY CO.
No. 799.
Supreme Court of United States.
Decided March 17, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MISSOURI.
Jo B. Gardner for petitioner.
James L. Homire and Frank C. Mann for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. We hold that the proofs were sufficient to submit to the jury the question whether employer negligence played a part in producing the petitioner's injury. Wilkerson v. McCarthy, 336 U. S. 53; Rogers v. Missouri Pacific R. Co., 352 U. S. 500; Webb v. Illinois Central R. Co., 352 U. S. 512; Shaw v. Atlantic Coast Line R. Co., 353 U. S. 920; Futrelle v. Atlantic Coast Line R. Co., 353 U. S. 920; Deen v. Gulf, C. & S. F. R. Co., 353 U. S. 925; Thomson v. Texas & Pacific R. Co., 353 U. S. 926; Arnold v. Panhandle & S. F. R. Co., 353 U. S. 360; Ringhiser v. Chesapeake & O. R. Co., 354 U. S. 901; McBride v. Toledo Terminal R. Co., 354 U. S. 517; Gibson v. Thompson, 355 U. S. 18; Honeycutt v. Wabash R. Co., 355 U. S. 424. The judgment of the Supreme Court of Missouri is *42 reversed and the case is remanded for further proceedings in conformity with this opinion.
MR. JUSTICE HARLAN concurs in the result for the reasons given in his memorandum in Gibson v. Thompson, 355 U. S. 18.
For the reasons set forth in his opinion in Rogers v. Missouri Pacific R. Co., 352 U. S. 500, 524, MR. JUSTICE FRANKFURTER is of the view that the writ of certiorari is improvidently granted.
MR. JUSTICE WHITTAKER dissents.